          Case 4:20-cv-01093-LPR Document 25 Filed 07/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICHARD WILLIS FULTON                                                                  PLAINTIFF
ADC #086678

v.                             Case No. 4:20-CV-01093-LPR-JJV

TIM RYLES, et al.                                                                   DEFENDANTS


                                           JUDGMENT

       Pursuant to the order filed on this date, it is considered, ordered, and adjudged that plaintiff

Richard Willis Fulton’s complaint is dismissed without prejudice. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the order and judgment

dismissing this action is considered frivolous and not in good faith.

       So adjudged this 27th day of July, 2021.




                                                       _________________________________
                                                       LEE P. RUDOFSKY
                                                       UNITED STATES DISTRICT JUDGE
